Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 9/8/2022.
Claims 1-17 and 21-23 are pending. Claims 18-20 have been canceled. Claims 21-23 are new. Claims 8, 11 and 15-16 have been withdrawn. 
		
Election/Restrictions
Applicant’s election of invention Group I and Species II (FIG. 2), encompassing claims 1-7, 9-10, 12-14, 17 and 21-23 ,in the reply filed on 9/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/001,190, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  More specifically, disclosure of Application No. 63/001,190 does not provide support for “a first screw assembly penetrating through the first die, the RDL structure and the heat dissipating feature” as recited in claims 1 and 12. Thus, claims 1-7, 9-10, 12-14 and 17 is not entitled to the earlier filing date of Application No. 63/001,190. The earliest effective filing date for claims 1-7, 9-10, 12-14 and 17 is 10/22/2020. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “180” (FIG. 2) has been used to designate both the “interfacing material” and the “heat dissipating feature”. As best understood, the “heat dissipating feature” should be labeled with reference character “182” as consistent with other drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 reciting “a third die” renders the claim indefinite. No “second die” has been previously recited in claims 1 or 10. It is unclear if “a second die” is a prerequisite based on recitation to “a third die”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1, 4-7, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. US 2020/0105641 A1 (Lai).

    PNG
    media_image1.png
    497
    735
    media_image1.png
    Greyscale

In re claim 1, Lai discloses (e.g. FIGs. 8-9) a package, comprising: 
a first die 110 having a first (bottom) side and a second (top) side opposite to each other; 
an encapsulating material 130 surrounding the first die 110; 
a redistribution layer (RDL) structure 140 disposed over the first (bottom) side of the first die 110 and the encapsulating material 130; 
a heat dissipating feature 190 (¶ 31) disposed over the second (top) side of the first die 110 and the encapsulating material 130; and 
a first screw assembly 200 (see FIGs. 8C and 9C, ¶ 37-38) penetrating through the first die 110, the RDL structure 140 and the heat dissipating feature 190.

In re claim 4, Lai discloses (e.g. FIG. 9B) the first die 110 has rounded corners.

In re claim 5, Lai discloses (e.g. FIGs. 8C & 9C) wherein the first screw assembly 200 comprises a bolt (no particular “bolt” claimed to structurally distinguish over Lai’s screw 200 having a main portion 200a and a head 200b), and the bolt 200 has a diameter (corresponding to size of hole 192 when screw 200 directly contact the edge of the dies 110, ¶ 38) of about 1 mm to about 10 mm (hole 192 is 3 mm to 5 mm; ¶ 28). Alternatively, a gap 202 of 0.15mm to 0.3mm may be formed between the screw and the sidewall of the hole 192 (¶ 30). In which case, the diameter of the screw is 0.15-0.3mm less than the 3-5mm size hole 192, which also anticipates the claimed range of 1 mm to 10 mm. 

In re claim 6, Lai discloses (e.g. FIGs. 8C & 9C) further comprising a second screw assembly (another one of screw 200) penetrating through the encapsulating material 130, the RDL structure 140, and the heat dissipating feature 190.

In re claim 7, Lai discloses (e.g. FIGs. 8C & 9C) further comprising an adhesive layer (not shown, a dielectric layer retained at the backsides of the dies 110, ¶ 26) disposed between the first die 110 and the heat dissipating feature 190 (since the dielectric is retained), and the first screw assembly 200 penetrates through the adhesive layer (holes 170 would penetrate the retained dielectric layer in the step shown in FIG. 8B).

In re claim 10, Lai discloses (e.g. FIGs. 8-9) further comprising a “third die” (another one of dies 110) surrounded by the encapsulating material 130, wherein the third die 110 is electrically isolated from the first die 110 (isolated by 130).

In re claim 12, Lai discloses (e.g. FIGs. 8-9) a package, comprising: 
a first functional die 110 and a second functional die (another one of 110) surrounded by an encapsulating material 130, wherein the first functional die 110 has a size greater than that of the second functional die 110 (dies 110 can have different size (¶ 20); thus, one of 110 is larger than another one of 110); 
a redistribution layer (RDL) structure 140 disposed over a first (bottom) side of the first functional die 110, a first (bottom) side of the second functional die 110, and a first (bottom) side of the encapsulating material 130; 
a heat dissipating feature 190 (¶ 31) disposed over a second (top) side of the first functional die 110, a second (top) side of the second functional die 110, and a second (top) side of the encapsulating material 130; and 
a first screw assembly 200 (see FIGs. 8C and 9C, ¶ 37-38) penetrating through the first die 110, the RDL structure 140, and the heat dissipating feature 190.

In re claim 13, Lai discloses (e.g. FIGs. 8C & 9C) further comprising a second screw assembly (another one of screw 200) penetrating through the encapsulating material 130, the RDL structure 140, and the heat dissipating feature 190.


Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al. US 2020/0105641 A1 (Lai).
In re claim 21, Lai discloses (e.g. FIGs. 8-9) a package, comprising: 
a first die 110 having a first (top) side and a second (bottom) side opposite to the first (top) side;
a second die 110 (another one of 110) adjacent the first die 110 and having a topmost surface planar with a topmost surface of the first die 110 (see FIG. 8A);
an encapsulating material 130 surrounding the first die 110 and the second die 110;
a redistribution layer (RDL) structure 140 over the second (bottom) side of the first die 110 and the encapsulating material 130, the RDL 140 being electrically connected to the first die 110 and the second die 110; 
a heat dissipating feature 190 (¶ 31) over the first (top) side of the first die 110 and the second die 110, and 
a plurality of screw assemblies 200 (see FIGs. 8C and 9C, ¶ 37-38) penetrating through the package including through the heat dissipating feature 190.

In re claim 22, Lai discloses (e.g. FIGs. 8C) wherein at least one screw assembly 200 of the plurality of screw assemblies passes through the encapsulating material 130.


Claims 1, 4, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando US 6,285,076 B1.

    PNG
    media_image2.png
    527
    745
    media_image2.png
    Greyscale

In re claim 1, Ando discloses (e.g. FIGs. 1-3) a package, comprising: 
a first die 13 having a first (left) side and a second (right) side opposite to each other; 
an encapsulating material 18a,18b surrounding the first die (Column 4, lines 23-29); 
a redistribution layer (RDL) structure 15 disposed over the first (left) side of the first die 13 and the encapsulating material 18; 
a heat dissipating feature 20 disposed over the second (right) side of the first die 13 and the encapsulating material 18; and 
a first screw assembly 21 penetrating through the first die 13, the RDL structure 15 and the heat dissipating feature 20.

In re claim 4, no specific radius of curvature has been claimed for the “rounded corners” that would render the claimed die structurally distinguishable over Ando teaching the first die 13 (FIG. 1) having rounded corners at some magnification level.

In re claim 6, Ando discloses (e.g. FIGs. 3 & 7) further comprising a second screw assembly 21 (three shown in FIG. 7) penetrating through the encapsulating material 18, the RDL structure 15,31, and the heat dissipating feature 20.

In re claim 7, Ando discloses (e.g. FIGs. 2-3) further comprising an adhesive layer 19 disposed between the first die 13 and the heat dissipating feature 20, and the first screw assembly 21 penetrates through the adhesive layer 19.

In re claim 10, Ando discloses (FIGs. 2-3) further comprising a “third die” 13 (another semiconductor unit 13) surrounded by the encapsulating material 18, wherein the third die 13 is electrically isolated from the first die 13 (the two semiconductor units 13 being physically separated).


Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolze et al. US 2010/0284155 A1 (Stolze).

    PNG
    media_image3.png
    418
    478
    media_image3.png
    Greyscale

 In re claim 21, Stolze discloses (e.g. FIGs. 1-6) a package, comprising: 
a first die 120 having a first (bottom) side and a second (top) side opposite to the first (bottom) side;
a second die 120 (another chip 120) adjacent the first die 120 and having a topmost surface planar with a topmost surface of the first die 120;
an encapsulating material 104 surrounding the first die 120 and the second die 120;
a redistribution layer (RDL) structure 200 (¶ 35) over the second (top) side of the first die 120 and the encapsulating material 104, the RDL 200 being electrically connected to the first die 120 and the second die 120 (¶ 38-39); 
a heat dissipating feature 400 over the first (bottom) side of the first die 120 and the second die 120, and 
a plurality of screw assemblies 500 (screws in holes 53; FIGs. 4 & 6; ¶ 46) penetrating through the package including through the heat dissipating feature 400 (screw 500 penetrates through the portion of the heatsink 400 where hole 453 is located).

In re claim 22, Stolze disclose (e.g. FIG. 6) wherein at least one screw assembly of the plurality of screw assemblies 500 passes through the encapsulating material 104 (¶ 30).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lai as applied to claims 1, 12 and 21 above.
In re claims 9, 14 and 23, Lai discloses (e.g. FIGs. 8-9) further comprising a second die 110 (another one of dies 110) disposed adjacent to the first die 110 and surrounded by the encapsulating material 130. Lai discloses the dies 110 may have different size (¶ 20) and may be different type of chips including ASIC, memory chips, sensor chips, logic chips, voltage regular chips, etc. (¶ 21). 
Lai does not explicitly discloses the first die has a size at least 25 times or at least 30 times larger than that of the second die.
However, manufacturing of dies having different functions at different sizes suitable to implement the desired functions would be known in the art. For example, a die with few functions can be made smaller than a die integrating many functions. Furthermore, using dies of different sizes made by designated fabrication plant can reduce manufacturing cost. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate different functional dies of a wide range of sizes to form Lai’s dies 110, such that the different functional dies may perform different electrical functions as desired. Furthermore, designing the package to accommodate for dies of different functions and sizes allow different functional dies to be made by separate manufacturing facilities such that dies can be made by designated fabrication plants with reduced cost.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lai as applied to claim 1 above, and further in view of Fricker US 2020/0118877 A1.
In re claim 2, Lai discloses the claimed invention including a package comprising dies 110. Lai does not explicitly disclose the die has a size of about 62500 mm2 to about 90000 mm2. 
Fricker teaches a system on wafer (FIG. 1) by integrating various die functions onto a single wafer allowing direct connection and faster communication (¶ 65-66). Fricker teaches various processing functionalities being integrated into a single wafer having a diameter of 300 mm (i.e. about 70000 mm2 in surface area). Fricker further teaches (FIGs. 7-8) holes are formed in the system on chip to allow the large chip to be secured to package with screws 800 (¶ 116).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lai’s package utilizing one large chip having a size of about 62500 mm2 to about 90000 mm2 for improving processing speed as taught by Fricker. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 3, Lai discloses the claimed invention including a package comprising dies 110. Lai does not explicitly disclose the die has a length or a diameter of about 250 mm to about 320 mm.
Fricker teaches a system on wafer (FIG. 1) by integrating various die functions onto a single wafer allowing direct connection and faster communication (¶ 65-66). Fricker teaches various processing functionalities being integrated into a single wafer having a diameter of 300 mm. Fricker further teaches (FIGs. 7-8) holes are formed in the system on chip to allow the large chip to be secured to package with screws 800 (¶ 116).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lai’s package utilizing one large chip having a length or a diameter of about 250 mm to about 320 mm for improving processing speed as taught by Fricker. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lai as applied to claim 12 above, and further in view of Yu et al. US 2017/0365581 A1 (Yu).
In re claim 17, Lai discloses the claimed invention including encapsulated dies 110. Lai further discloses the dies 110 may have different size (¶ 20) and may be different type of chips including ASIC, memory chips, sensor chips, logic chips, voltage regular chips, etc. (¶ 21). Lai does not explicitly disclose the first functional die is thicker than the second functional die. 
Yu teaches a semiconductor package (FIG. 3) comprising encapsulated dies 104a,105a,106a, wherein dies 140a,105a,106a has different thicknesses T1,T2 (¶ 31) and can incorporate different functional circuit (¶ 25,28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate different functional dies of different thickness to form Lai’s dies 110 as taught by Yu, such that the different functional dies may perform different electrical functions as desired. Furthermore, designing the package to accommodate for dies of different functions and thickness allow different functional dies to be made by separate manufacturing facilities such that dies can be made by designated fabrication plants with reduced cost.


Claims 2-3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Ando as applied to claim 1 above.
In re claims 2 and 3, Ando teaches the die 13 comprises four IGBTs 11a and four FRDs 11b. Ando does not explicitly disclose the sizes of the die 13. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the 10 to incorporate desired number of circuit elements for desired level of functions. Increasing the device functions by incorporating more circuit elements and thus resulting in large die size is well-known in the art. Therefore, it is obvious to optimize the die size to the claimed about 62500 mm2 to about 90000 mm2 or a length or a diameter of about 250 mm to about 320 mm according to known methods to yield the predictable result of a larger die with increased functions.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 5, Ando discloses (e.g. FIG. 3) wherein the first screw assembly 21 comprises a bolt, and the bolt has a diameter of about 1 mm to about 10 mm.
In re claim 5, Ando teaches a package fastened by a bolt 21 (FIGs. 2-3). Ando does not explicitly disclose the bolt has a diameter of about 1 mm to about 10 mm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the bolt to fit the package as desired. Increasing the diameter of the bolt ensures rigid attachment, while decreasing the diameter of the bolt allows more functional device area. Therefore, it is obvious to optimize the diameter of the bolt to the claimed about 1 mm to about 10 mm for optimize package strength while achieving maximum electrical functional area. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayerer US 2009/0039498 A1 teaches (FIG. 12) screw 5 penetrating through package.
Liu et al. US 2020/0203270 A1 teaches (FIG. 10) screws 170 attaching heat sink 160, encapsulant 120 and RDL 140.
Fricker et al. US 2019/0067052 A1 teaches (FIGs. 7-8) a system on wafer fastened to PCB by screw.
Fricker US 2020/0286858 A1 teaches (FIG. 13) a system on wafer 110, cooling arrangement 1634 and PCB 1320 attached with screws 1370 (¶ 130).
Fricker US 2020/0051890 A1 teaches (FIGs. 5 & 7) a system on wafer packaged with heat transfer element 730.
Yu et al. US 2021/0202312 A1 teaches (FIG. 8) a package comprising screws 815 penetrating through die 101 and heat sink 701.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815